Citation Nr: 0125888	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for anxiety neurosis with 
alcoholism currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. M. D.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1940 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 50 percent disabling 
rating for anxiety neurosis with alcoholism.

The matter was remanded by the Board in a March 2001 decision 
due to an outstanding hearing request.  The veteran presented 
testimony in an August 2001 Travel Board hearing.


REMAND
The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims entitlement to an increased rating for 
anxiety neurosis with alcoholism.  A preliminary review of 
the record discloses that additional action is required prior 
to further Board review of the veteran's appeal.

The veteran was afforded a VA examination in April 2000 
conducted at the Ohio State University Medical Center.  The 
examiner noted that the veteran's claims file was not 
available for review.  Since it is important that each 
disability be viewed in relation to its history, the VA 
examination currently of record is inadequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For this reason, the veteran should be scheduled for an 
additional VA examination.  Further, copies of all pertinent 
records in the veteran's claims file or, in the alternative, 
the claims file, must be made available to the examiner for 
review.

In August 2001, the veteran presented testimony before the 
undersigned Board Member in a Travel Board Hearing.  The 
veteran testified that he received treatment and medication 
from a Dr. B. at the Hoover Clinic in Portsmouth, Ohio, for 
his anxiety neurosis.  The aforementioned private medical 
records are not associated with the veteran's claims folder.  
The RO should obtain these records and associate them with 
the veteran's claims file. See Veterans Claims Assistance Act 
of 2000, 66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326(a)).  
   
Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2. The RO must ensure that copies of all 
current and relevant records of treatment 
for anxiety neurosis with alcoholism, are 
associated with the veteran's claims 
folder, to include, but not necessarily 
limited to, the complete reports of 
treatment of the veteran by Dr. B. as 
indicated in the veteran's August 2001 
Travel Board hearing.  All requests for 
records, including responses to those 
requests, should be clearly documented in 
the veteran's claims file.

3. After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the severity of his service-
connected anxiety neurosis with 
alcoholism. All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail. 
The examiner must review the entire 
claims folder, to include any reports 
added to the record in accordance with 
paragraphs 1 through 3, above. The 
examination must be conducted taking into 
account the entire medical history.  In 
the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a. Does the veteran's anxiety 
neurosis cause suicidal 
ideation?

b. Does the veteran's anxiety 
neurosis cause obsessional 
rituals, which interfere with 
routine activities?

c. Does the veteran's anxiety 
neurosis result in speech 
intermittently illogical, 
obscure, or irrelevant?

d. Does the veteran's anxiety 
neurosis cause near continuous 
panic or depression affecting 
the ability to function 
independently, appropriately 
and effectively?

e. Does the veteran's anxiety 
neurosis cause impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence)?

f. Does the veteran's anxiety 
neurosis cause spatial 
disorientation?

g. Does the veteran's anxiety 
neurosis result in neglect of 
personal appearance and 
hygiene?

h. Does the veteran's anxiety 
neurosis cause difficulty in 
adapting to stressful 
circumstances (including work 
or a worklike setting)?

i. Does the veteran's anxiety 
neurosis result in an inability 
to establish and maintain 
effective relationships?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. The veteran must be 
properly informed of his scheduled VA 
examination, and he should be given 
notice of the consequences of failure to 
report for the examination, including an 
explanation of the provisions of 38 
C.F.R. § 3.655. If the veteran does not 
report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement 
and rescheduling of the examination.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159) are fully satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim for an increased rating 
for anxiety neurosis with alcoholism.  In 
the event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




